[logo - American Funds®] American Funds Target Date Retirement Series® Prospectus Supplement (for prospectus dated January 1, 2008) The following footnote is added to "Total annual operating expenses of Target Date Fund and underlying funds" for each fund in the "Fees and expenses of the funds" section of the Prospectus on pages 6–8: 4 Expenses shown above do not reflect the impact of any expense reimbursements or waivers. As noted above, Capital Research and Management Company is waiving its management fee. In addition, Capital Research and Management Company has agreed to reimburse a portion of the fees and expenses of the funds during their start-up period.
